 

 

 

DocuMBNT
UNITED sTATES DISTRICT coURT El:`.Ll:~'iC*l‘RONICALLYl-?IL!I~`.D
soUTHERN DISTRICT oF NEW YORK DO`C#

 

 

 

 

; ..,.. di c
D'AMICO DRY D.A.c., -DATE FiLED °Q“M“";

 

 

 

 

Plaintiff, 09-cv~7840 (JGK)

- against ~ MEMORANDUM OPINION
AND ORDER

 

PRIMERA MARITIME (HELLAS) LIMITED,
ET AL.

Defendants.

 

JOHN G. KOELTL, District Judge:

Under Federal Rule of Civil Procedure 62, the movants ~
fifteen of the defendants in this case1 - seek a stay pending
appeal of the execution of the December 28, 2018 Judgment
entered in this case. Dkt. No. 351. The movants seek to stay
that Judgment only insofar as it entered default judgments
against defendants Paul Coronis, Nicholas Coronis, Primera Ocean
Services S.A., and J.P.C. Investments S.A. These defaulting
defendants are not movants in this motion and are not
represented by the movants’ Counsel. For the reasons explained
below, the movants’ motion is denied. However, the movants'
alternative request that the Court temporarily stay the

execution of the default judgments so that the movants Can apply

 

1 The movants are: Adalia Marine Co. Ltd.; Annamar Navigation lnc.; Bulknav
Inc.; Caldera Marine Co. Ltd.; Chemnav Ino.; Chemnav Shipmanagement Ltd.;
Element Finance lnc.; Handy Finance lnc.; Mirage Finance lnc.; Movida Finance
Inc.; Pasha Finance Inc.; Primebulk Shipmanagement Ltd.; Seasafe Navigation
Inc.; Seasatin Navigation Inc.; and Sonic Finanoe Ine.

 

to the Second Circuit Court of Appeals for a stay pending appeal
is granted only to the extent that the Judgment is stayed as to
the defaulting defendants for fourteen (14) days to allow the
movants to apply for a stay to the Court of Appeals.

I.

The four factors relevant to whether to issue a stay
pending appeal are (l) whether the movants will suffer
irreparable injury absent a stay, (2) whether another party will
suffer substantial injury if a stay is issued, (3) whether the
movants have demonstrated a substantial possibility of success
on the merits, and (4) the public interests that may be
affected. Hirschfeld v. Bd. of Elections in City of N.Y., 984
F.2d 35, 39 (2d Cir. 1993). The moving party bears the “heavy”
burden of establishing that these factors weigh in its favor.

See Barcia v. Sitkin, No. ?9cv5831, 2004 WL 691390, at *l

 

(S.D.N.Y. Mar. 31, 2004).
The four factors point decidedly against granting a stay.
A.
The first factor, irreparable injury, requires an injury
that is actual and imminent, not remote or speculative. §at;

Res. Def. Council, Inc. v. U.S. Food & Drug Admin., 884 F. Supp.

 

2d 108, 123 (S.D.N.Y. 2012). lt is well-established that
“quantifiable money damages cannot be deemed irreparable harm.”

Harris v. Butler, 961 F. Supp. 61, 63 (S.D.N.Y. 199?). The

 

movants only argue summarily that “[i]f a stay is not granted,
there is a substantial risk that . . . Plaintiff will execute on
the Default Judgment against any or all of the Defendants,
causing irreparable business disruptions, including the freezing
of assets and Rule B attachments of vessels in various ports
around the world.” Mem. at 14. In addition to this being mere
monetary harm, the movants do not explain why this harm is
imminent. Nor do they make the “strong showing” necessary to
show that economic loss would damage the defaulting defendants’

business irreparably. Cf. RxUSA Wholesale, Inc. v. Dep’t of

 

Health & Human Servs., 467 F. Supp. 2d 285, 301 (E.D.N.Y. 2006),

 

aff’d sub nom. Dep’t of Health & Human Servs., U.S. Food & Drug

 

Admin. v. RxUSA.Wholesale, lnc., 285 F. App'x 809 (2d Cir.

 

2008). The first factor weighs heavily against the movants.
B.

The second factor, whether another party will suffer
substantial injury if a stay is issued, also weighs heavily
against the movants. “[I]t cannot be disputed that [the
plaintiff] would be substantially harmed if the judgment against
{the defendants] continued to go unsatisfied . . . .” See

Cordius Tr. v. Kummerfeld, No. 99cv3200, 2010 WL 234823, at *2

 

(S.D.N.Y. Jan. 21, 2010).2 Nevertheless, the movants contend that

 

2 Relevant to this case, although involving a different sort of elusive
conduct by the defendants, the Cordius Trust court continued,

3

 

the balance of the hardships “tips sharply” in their favor
because, “[a]t most, Plaintiff will experience a modest delay in
recovering damages should [it] ultimately prevail on [its]
claims.” Mem. at 15. The plaintiff has sought to enforce its
judgment against the defendants for nearly ten years while the
movants and the rest of the defendants have played a shell game
to avoid payment. lndeed, the fact that not a single defaulting
defendant is party to this motion made by other defendants on
behalf of the defaulting defendants illustrates the shell game
the defendants have been playing. The suggestion that the
plaintiff should be forced to wait longer because the remainder
of the proceedings will be relatively short is ludicrous. Each
stage of this collection saga has unfortunately taken a
considerable period of time.

The movants also claim that the plaintiff will not be
harmed if a stay is granted because the plaintiff is secured by
a letter of undertaking. But the terms of that letter are not

before this Court and this Court could not possibly determine

 

[The plaintiff] has complied with federal, New York, and
Massachusetts procedures in its almost decade-long quest to enforce
the judgments, but has been obstructed by the [defendants] each
step of the way. [The defendants'] request for a stay pending appeal
is but one more attempt to obstruct [the plaintiff's] efforts to
enforce the judgments against the [defendants]. Granting a stay of

the . . . pending appeal would only prolong, possibly for a year or
more, the relief to which [the plaintiff] is unquestionably
entitled.

Id. at 2.

 

 

that the letter sufficiently secures the plaintiff or that the

letter could be substituted for a supersedeas bond. The second

factor strongly favors denying the movants’ request for a stay.
C.

The third factor, likelihood of success on the merits,
also strongly favors denying the movants' request for a stay.
The movants contend that they are likely to succeed on the
merits because the Court, in its December 22, 2018 Opinion and
Order, D'Amico Dry D.A.C. v. Primera Mar. (Hellas) Ltd., 2018 WL
6721757, ~-- F. Supp. 3d ---- (S.D.N.Y. 2018), erroneously held
that it had personal jurisdiction over the defaulting
defendants. According to the movants, the defaulting defendants
were never served in accord with the laws of Greece or Liberia,
and so the Court did not have personal jurisdiction over them
under Rule 4 of the Federal Rules of Civil Procedure.

The movants' core argument is that the Court improperly
found that because the defaulting parties had actual knowledge
of the proceedings, the Court had personal jurisdiction over
them. This position mischaracterizes the Court's holding. As
explained in the December 22, 2018 Opinion, the Court had
personal jurisdiction over Primera and the rest of the
nondefaulting defendants, and the defaulting defendants were
alter egos of those entities. Thus, the Court held that it had

personal jurisdiction over the defaulting defendants because

5

 

 

alter egos are treated as one entity for purposes of
jurisdiction. Wm. Passalacqua Builders lnc. v. Resnick
Dev. So., Inc., 933 F.2d 131, 142-43 (2d Cir. 1991).
Moreover, personal jurisdiction exists over a party
where its corporate alter ego has “participated fuliy in
the proceedings and therefore waived any objections to
lack of service of process.” Kidder, Peabody & Co. v.
Maxus Energy Corp., 925 F.2d 556,l 562 (2d Cir. 1991).

 

 

 

D’Amico, 2018 WL 632175? at *20.

The movants’ only response to this, raised for the first
time in their reply brief, is an inapposite citation to an out-
of-circuit case, Flame S.A. v. Industrial Carriers, lnc., 39 F.

Supp. 3d 769, 186 (E.D. Va. 2014), aff'd sub nom. Flame S.A. v.

 

Freight Bulk Pte. Ltd., 807 F.3d 572 (4th Cir. 2015). In that

 

case, the plaintiffs argued that service of an alter ego during
that alter ego's appearance at trial constituted sufficient
service, and that service of that alter ego at trial effected
service of all other alter egos. ld; The §lame court disagreed.
ld; In this case, in contrast, the Court had personal
jurisdiction over Primera (as well as the other nondefaulting
defendants), those entities all participated fully in the
proceedings, and the defaulting defendants are alter egos of
those entities. Thus, the Court has personal jurisdiction over
the defaulting defendants.

The movants also argue in their reply brief, for the first
time on this motion, that the Court does not have personal

jurisdiction over any of the defendants. That was not a basis

 

for the motion for a stay, and the plaintiff understandably had
no opportunity to reply. “It is well established . . . that a
court should not ‘consider arguments that are raised for the
first time in a reply brief.’” Mateo v. Bristow, No. 12cv5052,
2013 WL 3863865, at *8 (S.D.N.Y. July 16, 2013) (quoting
Clubside, Inc. v. Valentin, 468 F.3d 144, 159 n.5 (2d Cir.
2006)). In any event, their arguments are an unpersuasive rehash
of previous arguments that were already rejected by the Court in
D'Amico, 2018 WL 6721?5? at *17#19.

ln sum, the movants’ arguments as to the merits of their
case are unpersuasive. Like the first two factors, the third
factor weighs heavily against them.

D.

Finally, the movants fail to show that the public interest
weighs in favor of granting a stay. The movants argue only that
public policy favors granting a stay because they believe the
Court's December 22, 2018 Opinion is incorrect with respect to
personal jurisdiction. More compelling is a passage from Cordius
gru§t that applies with equal force here:

[T]here is an overwhelmingly strong public interest in

seeing that the judgments against the [defendants] are

finally . . . satisfied and in ensuring that [the
defendants] at last compl[y] with {their} legal

[o]bligations. Given the extraordinary circumstances of

this case, and the history of intransig[ence] on the

part of {the defendants], the aphorism that “justice
delayed is justice denied” aptly applies.

 

 

2010 WL 234823 at *2. The public interest strongly favors
denying the movants' motion for a stay.
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the movants' motion for a stay prohibiting enforcement of
the December 28, 2018 Judgment in this case is denied. The
movants’ alternative request that the Court temporarily stay the
execution of the default judgments in the December 28, 2018
Judgment against Paul Coronis, Nicholas Coronis, Primera Ocean
Services S.A., and J.P.C. Investments S.A. is granted only to
the extent that the Judgment is stayed against those defendants
for fourteen (14) days to allow those defendants to seek a stay
from the Court of Appeals.

The Clerk is directed to close Docket number 361.
SO ORDERED.

Dated: New York, New York
March 20, 2019

 

 

K/B“John G. Koeltl
United States District Judge

 

